IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JUAN J. ORTIZ, SR.,                  §
                                      §   No. 435, 2016
       Plaintiff Below-               §
       Appellant,                     §
                                      §
       v.                             §   Court Below—Superior Court
                                      §   of the State of Delaware
 PAUL WARFIELD, et al.,               §
                                      §   C.A. No. N16A-05-001
       Defendants Below-              §
       Appellees.                     §

                          Submitted: January 27, 2017
                           Decided: March 2, 2017

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                   ORDER

      This 2nd day of March 2017, upon consideration of the parties’ brief and the

record below, the Court concludes that the judgment below should be affirmed on

the basis of the Superior Court’s well-reasoned decision dated July 28, 2016. As a

matter of law, the Superior Court did not err in concluding that the appellant’s

notice of appeal, which was filed on June 1, 2016, from a Court of Common Pleas’

order entered on April 12, 2016 was untimely.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                            Justice